Citation Nr: 1205933	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  03-36 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1957, and from November 1965 to January 1983.  He died on October [redacted], 2001.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2005, the appellant testified via video before the undersigned Veterans Law Judge.  A written transcript of this hearing has been added to the claims file.  

This issue was previously remanded by the Board in March 2006 and again in May 2008 for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the course of this appeal, the appellant has requested, and been granted, additional time to submit further evidence to VA.  Most recently, in October 2011 the appellant asked and was granted a 25-day extension, until November 28, 2011, to submit additional evidence.  To date, no additional evidence or arguments have been received.  In light of the expiration of the extension, adjudication of the pending claim is warranted.  

The issue of entitlement to service connection for the cause of the Veteran's death has recently been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Appellant's statement, received December 2010.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The Board notes that service connection for the cause of the Veteran's death was previously denied by the Board in March 2006, and an appeal of this determination was not initiated; therefore, this denial is final.  See 38 U.S.C.A. § 7104.  Because, however, of recent changes in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), the appellant's pending claim may be considered de novo, due to relevant liberalizing changes in the aforementioned laws and regulations.  See Kent v. Nicholson, 20 Vet. App. 1, 5 (2006) (citing Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994)).  


FINDING OF FACT

Competent evidence has not been presented establishing that medical care provided by VA prior and up to October 2001 caused or resulted in the Veteran's death due to carelessness, negligence, lack of proper skill, error in judgment, or some other instance of fault on the part of VA, or as a result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death as a result of medical care provided by VA prior and up to October [redacted], 2001, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361  (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the appellant in the development of her claim, has notified her of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist her.  In May 2003, May 2006, November 2006, March 2007, December 2008, March 2010, and May 2010 letters, the appellant was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the May 2006 letter provided her with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the September 2003 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The RO provided such specific notice with respect to the appellant's 38 U.S.C.A. § 1151 claim for the cause of the Veteran's death within a December 2008 notice letter and a July 2010 supplemental statement of the case.  Thus, remand to provide the appellant with such notice is not required.  

Finally, the Board notes that the appellant is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the appellant nor her representative have pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Pertinent VA medical opinions were also obtained in September 2003 and May 2007.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the issue on appeal and is adequate for purposes of this appeal.  In May 2005, the appellant was afforded the opportunity to testify before a Veterans Law Judge.  The Board is not aware, and the appellant has not suggested the existence of, any additional pertinent evidence not yet received.  

The appellant submitted additional documents directly to the Board subsequent to the most recent supplemental statement of the case, without a signed a waiver of agency of original jurisdiction (AOJ) review of this evidence.  Generally, the submission of new evidence without such a waiver requires remand to the AOJ for consideration of this evidence.  See 38 C.F.R. § 20.1304.  In the present case, however, the Board finds the submitted evidence to constitute copies of medical records previously submitted, as well as the appellant's own contentions.  As none of this evidence is actually new, remand for AOJ consideration is not required.  

Based on the foregoing, the Board finds that the appellant has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.  

The appellant, the Veteran's surviving spouse, seeks compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  38 U.S.C.A. § 1151 provides compensation shall be awarded for a qualifying additional disability or death of a Veteran in the same manner as if such additional disability or death were service connected.  For purposes of this section, a disability or death is a qualifying additional disability or death if it was not the result of the Veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA under any law administered by the Secretary, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

To determine whether additional disability exists, VA compares the Veteran's physical condition immediately prior to the beginning of medical or surgical treatment to the veteran's physical condition after such care has ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination provided by VA and that the Veteran had an additional disability does not establish cause.  38 C.F.R. § 3.361(c).  

To establish that fault on the part of VA caused the additional disability, it must be shown that VA hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  VA's medical care, or lack thereof, must have been the action or event that directly caused the claimed disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  

When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initially, it is noted that the Board has reviewed all of the evidence in the voluminous claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the pending claim.  

According to his death certificate, the Veteran died at the emergency room of a private hospital on October [redacted], 2001.  The immediate cause of death was an apparent myocardial infarction.  No secondary or underlying causes of death were noted.  Emergency room records indicate the Veteran's wife had heard a noise at home and entered the room to find the Veteran on the floor and unresponsive, at which time she had called an ambulance.  He could not be revived at the emergency room, and he was subsequently pronounced deceased.  

Private and VA medical records generated prior to the Veteran's death document a number of significant disabilities.  In November 1999, the Veteran had a four-vessel coronary artery bypass graft at a private hospital for treatment of his coronary artery disease.  Prior to this surgery, a one year history of fatigue and shortness of breath was noted.  An abnormal EKG and cardio stress test had confirmed a cardiovascular disorder.  Other risk factors included an extension history of tobacco use and obesity.  This surgery was without significant complications, and the Veteran was later discharged to his home to be followed on an outpatient basis.  

Upon turning 65 years of age, the Veteran began to receive his medical care primarily from VA.  VA medical records indicate regular medical treatment beginning in approximately 2000.  The Veteran's diagnoses included coronary artery disease, chronic obstructive pulmonary disease, anxiety, hypertension, degenerative disc disease of the lumbosacral spine, degenerative joint disease of the right ankle, and mild obesity.  In the months prior to his death, the Veteran was hospitalized at various VA medical centers from August 2001 to October 2001 for treatment of bilateral diaphragmatic paralysis, a pulmonary embolism, diverticulosis, anemia, and coronary artery disease.  According to an August 18, 2001 clinical notation, the Veteran's anxiety medications, Buspar, Benadryl, and Serax, were placed on hold by a VA physician.  According to the reviewing physician, this combination "may be a little too sedative for patient, contributing to his hypercapnia."  The Veteran was subsequently discharged on October 4, 2001, to be followed on an outpatient basis.  

In her March 2003 claim, the appellant stated VA's negligence and carelessness in addressing the Veteran's many serious health issues resulted in his premature death.  In a subsequent December 2003 statement, the appellant alleged that the medications prescribed by VA hastened the Veteran's death.  

Upon receipt of her claim, the Veteran's claims file was sent to a VA examiner for a medical opinion.  In a September 2003 statement, a VA physician wrote that upon review of the file, the Veteran's death could not be attributed to any carelessness, negligence, mistake, error in judgment, or lack of proper skill by VA in caring for the Veteran.  VA doctors did not fail to diagnosis or treat the Veteran's health problems.  The physician found that the Veteran had several serious health problems prior to his death, and died of an apparent myocardial infarction.  

The appellant testified via video before the undersigned Veterans Law Judge in May 2005 regarding her 38 U.S.C.A. § 1151 claim.  She stated that prior to his death, the Veteran was experiencing shortness of breath and problems breathing, and these symptoms were exacerbated by medications prescribed by VA physicians for treating the Veteran's anxiety.  The Veteran continued to experience difficulty breathing up until his death in October 2001.  

The appellant also submitted an August 2005 written statement from P.E.B., M.D., a private physician who reviewed the Veteran's medical records and interviewed the appellant.  Dr. B. noted the Veteran's history of chronic obstructive pulmonary disease, and his later development of a pulmonary embolism and diaphragmatic paralysis.  The severity of the Veteran's chronic obstructive pulmonary disease resulted in pulmonary hypertension and congestive heart failure, and ultimately the Veteran's death from myocardial infarction.  Overall, Dr. B. indicated that it was at least as likely as not that the Veteran's chronic obstructive pulmonary disease contributed significantly to the Veteran's cardiac disease and cardiac failure.  In a prior February 2004 written statement, Dr. B. noted the appellant's contentions that the Veteran's cause of death was related to his herbicide exposure in Vietnam.  Dr. B. also stated that the appellant had expressed concerns regarding the Veteran's "care or lack of care" by VA.  Upon reviewing the file, Dr. B. recommended that the appellant's claim be reopened and that "further evaluation be made relative to the multiple requests and accusations that have been raised."  

Pursuant to the Board's March 2006 remand order, the appellant's claim was presented to a VA physician for a medical opinion in May 2007.  The claims file was presented to A.J., M.D., a VA physician and Chief of Cardiology Services at a VA medical center.  Dr. J. reviewed the Veteran's claims file and noted the Veteran had several VA hospitalizations in 2001 to address his reported dyspnea.  A muscle biopsy indicated remote axonal neuropathy of the peripheral nerve.  Denervation atrophy, severe and active, was also indicated by biopsy.  The Veteran was subsequently transferred in August 2001 to another VA medical center to determine if he was a suitable candidate for phrenic nerve pacing, but he proved to be unsuitable for this treatment.  After extensive evaluation, a negative pressure shell ventilator was recommended, but after hospital discharge the Veteran was noted to be noncompliant with this treatment on occasion.  Regarding the question of whether the Veteran's anxiety medications caused or contributed to his death, Dr. J. found it was less likely than not that these medications contributed to the Veteran's death.  The Veteran's cardiac assessment up to and during his hospitalizations by VA was within normal limits, so the etiology of his cause of death remained unclear, according to Dr. J.  Nevertheless, Dr. J. found no evidence of carelessness or negligence on the part of VA in providing the Veteran with medical care.  

In an October 2010 statement, F.I.H., M.D., a private physician who treated the Veteran for several years prior to his death, stated that the Veteran was first diagnosed with coronary artery disease in 1999.  This disorder was of sufficient severity to require coronary artery bypass grafting, and ultimately resulted in the Veteran's October 2001 death.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  The evidence does not show that the Veteran's VA medical care prior to his death directly contributed to the cause of his death.  VA medical treatment and hospitalizations received by the Veteran were appropriate to his medical circumstances, and did not result in any increased or additional disability or death due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA care providers.  The evidence suggests there was informed consent, and the appellant does not contend otherwise, and there is no competent evidence of the occurrence of an event not reasonably foreseeable or causation or aggravation of a disease or disability beyond its natural progress due to any VA treatment or hospitalization, resulting in the Veteran's death claimed herein under the provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.  

The Board notes the appellant's contentions that medications prescribed by VA contributed to the Veteran's pulmonary disability and ultimately his death.  As a layperson, however, the appellant is not capable of making medical conclusions; thus, her statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The use of prescription medications, and the effects thereof, is a complex medical question which requires specialized training for a determination as to etiology and causation, and it is therefore not susceptible of lay opinions on etiology, and the appellant's statements therein cannot be accepted as competent medical evidence.  

Additionally, the private medical opinions presented by the appellant, including the February 2004 and April 2005 statements from Dr. P.E.B., and the October 2010 statement from Dr. F.I.H., do not suggest carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing medical care to the Veteran.  Both doctors acknowledge that the Veteran's chronic obstructive pulmonary disease contributed substantially and materially to complicate and weaken the Veteran's cardiovascular system, ultimately resulting in his fatal myocardial infarction in October 2001.  Neither doctor suggested, however, that VA demonstrated careless, negligence, or other form of fault in treating these disabilities.  In Dr. B.'s February 2004 written statement, he noted the appellant's concerns and allegations of error in the "care or lack of care" by VA in treating the Veteran, but he did not actually suggest that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault had occurred.  The mere transcription of lay allegations by a medical professional, without further elaboration or explanation, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply information recorded by a medical examiner, unenhanced by any medical comment by that examiner, does not constitute competent medical evidence).  Nor is there any evidence or contention by either doctor that the treatment provided by VA involved any unforeseen event, or that it was nonconsensual.  Overall, the evidence offered by the appellant does not constitute competent evidence to support the claim for compensation under 38 U.S.C.A. § 1151.  

In contrast, the claims file was presented to VA physicians in September 2003 and again May 2007.  Upon review of the record, neither examiner found carelessness or negligence on the part of VA in providing the Veteran with medical care.  Additionally, the May 2007 examiner found no indication that the medications prescribed the Veteran by VA resulted in or otherwise hastened his death.  While the August 2001 clinical notation did suggest the Veteran's anxiety medications may have contributed to his hypercapnia, those medications were discontinued at that time, and no evidence has been presented suggesting any sort of long-term impairment resulting therein.  In the absence of competent evidence to the contrary, compensation under 38 U.S.C.A. § 1151 must be denied.  

In conclusion, the preponderance of the evidence is against the award of compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  As a preponderance of the evidence is against the award of compensation under 38 U.S.C.A. § 1151, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  The Board is aware, however, of the Veteran's lengthy and honorable term of service, which included combat and other hazard duties, to this nation, and is profoundly grateful for the same.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


